DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 5/24/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 5/24/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Rush in view of Hood does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed. 

Examiner’s Responses:
In response to Argument 1, Applicant’s amendment and arguments, see Remarks, filed 5/24/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rush et al (U.S. Patent No. 10,475,206, hereafter referred to as Rush) in view of Hood et al (U.S. Patent Pub. No. 2015/0281659, hereafter referred to as Hood) in view of Geleijnse et al (U.S. Patent Pub. No. 2015/0261924, hereafter referred to as Geleijnse). 

Hood teaches the picture or a video feed is recorded and stored in memory of one or more computer devices of network in response to a bed event occurring. The recording of the video feed also ceases in response to the bed event being rectified. Hood further teaches a system that includes a real-time location system that determines the location of the caregiver throughout the health facility, paragraph 42. Hood further teaches in such systems, caregivers wear badges or tags that transmit wireless signals either periodically or when prompted to do so by components. The receiver of the tags determine the location of the caregiver by correlating the badge ID with the receiver ID. According to some embodiments of this disclosure, if RTLS indicates that a caregiver is located in the same room at which a bed event occurs, which bed event would otherwise constitute a video recording/transmission trigger, then camera is not turned on and the video feed is not recorded or transmitted to caregiver display, paragraph 43. Rush teaches the camera image data representing one or more depth frames images and a capture color frame image data representing one or more objects. Rush teaches the camera furnishes the image data to the computing device and captures image representing environmental views within the FOV of the camera. Rush teaches in one or more implementations, the one or more characteristics and/or one or more caregivers characteristics may be furnished to the system by an external system. The system can provide interfacing allow a user to identify instances of a particular event for particular patient, clinician, clinician shift, hospital unit, or hospital. An event may include but not limited to a patient exiting a bed unattended, a patient exiting the bed attended, a person entering the room, a person touching the patient, a person leaves the room, a patient not moving in the bed, or the like, col. 21 lines 52-67. The Examiner finds that Hood and Rush can be combined since the image processing of Rush’s patient tracking can be substitute with Hood’s bed trigger event to stop recording. The Examiner further determines that Geleijnse teaches the helical system further comprises a signal processing unit for extracting patient activity and the social support activity data from an output signal of at least one sensor. Geleijnse further teaches the video camera observes the patient room of the patient in the hospital. Hence, both the patient as well as the visitors are monitored by the same sensor. The signal processing unit analyzes the video stream and identifies the patient, for example as the person lying in the bed. The movement of the patient can be analyzed by the signal processing unit to determine the physical activity of the patient. Geleijnse further teaches capturing the patient data and the visitors relative to each other. Thus, the Examiner finds that Hood and Rush can be combined with Geleijnse. Specifically, the examiner finds that Geleijnse’s patient tracking and visitor monitoring can be substituted for Hood’s bed event trigger. Therefore, the Examiner can combined the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rush et al (U.S. Patent No. 10,475,206, hereafter referred to as Rush) in view of Hood et al (U.S. Patent Pub. No. 2015/0281659, hereafter referred to as Hood) in view of Geleijnse et al (U.S. Patent Pub. No. 2015/0261924, hereafter referred to as Geleijnse).

Regarding Claim 1, Rush teaches a method  for capturing optical image data of patient surroundings and for identifying a patient check-up based on the image data, with the method comprising the steps of: 
	receiving captured optical images data of patient surroundings (col. 2 lines 25-40, Rush teaches one or more cameras, therefore the POSITA would interpret that the camera would generate an optical image.);
detecting  a patient based on the optical image data (col. 8 line 12-34, Rush teaches capturing different images of the patient and determining the patient in the location.); 
detecting  at least one additional person based on the optical image data (col. 21 line 50-col 22 line 18, Rush teaches capturing different images of the patient and different events of the patient over a period of time.); 
determining at least one geometric relation between the patient and the at least one additional person based on the optical image data (paragraph 21 line 50-col. 22 line 42, Rush teaches the system stores the information in an event for recording and safety the patient when a medical personal enters the room).
Rush does not explicitly disclose wherein determining the geometric relation comprises a determining an orientation of the at least one additional person in relation to the patient or a viewing direction of the at least one additional person in relation to the patient based on the optical image data; and identifying  the patient check-up based on the geometric relation.  
Hood is in the same field of art of patient videoing and alerting medical personal. Further, Hood teaches identifying  the patient check-up based on the geometric relation (paragraph 43-paragraph 52, Hood teaches the system allow for the patient follow up by the caregiver and allowing the system to observe the patient via video feeds and all the caregiver to notified to the location of the patient.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rush by incorporating the action events recording, location of the staff and alerting of the nurses that is taught by Hood, to make the invention that capture video of a patient in the room and determines the distance of the patient and nurse in event of an action alert; thus, one of ordinary skilled in the art would be motivated to combine the references since what is needed is a system that reduces alarm fatigue of caregivers and that provides an effective patient safety enhancement (paragraph 4, Hood).
Rush in view of Hood does not explicitly disclose wherein determining the geometric relation comprises a determining an orientation of the at least one additional person in relation to the patient or a viewing direction of the at least one additional person in relation to the patient based on the optical image data.
Geleijnse is in the same field of art of patient tracking via video imaging. Further, Geleijnse teaches wherein determining the geometric relation comprises a determining an orientation of the at least one additional person in relation to the patient or a viewing direction of the at least one additional person in relation to the patient based on the optical image data (paragraph 33, paragraph 34, Geleijnse teaches capturing the patient via video camera and tracking the patient, furthermore, the system then tracks the patient and patient’s visitors in the relation to the patient to determining the physical activities, therefore, POSITA would interpret that the patient and visitors are being tracked and analyzed for geometric purposes.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rush in view of Hood by incorporating the patient tracking and patient’s visitor tracking that is taught by Geleijnse, to make the invention that capture video of a patient in the room and determines the distance of the patient and nurse in event of an action alert and determines the patient and patient’s visitor relative to the patient; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need to further improve the generated care plan and to tailor the recommended services to the needs and abilities of the patient (paragraph 7, Geleijnse).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Rush, Hood and Geleijnse discloses wherein the determining the geometric relation comprises a determining a distance between the at least one additional person and the patient, based on the optical image data (paragraph 42, paragraph 43, Hood teaches the system determines the caregiver in the same room as the patient).  

In regards to Claim 3, Rush, Hood and Geleijnse discloses wherein determining the geometric relation comprises identifying contact between the at least one additional person and the patient based on the optical image data (paragraph 42, paragraph 43, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 4, Rush, Hood and Geleijnse discloses outputting information over a time period, during which the geometric relation between the patient and the at least one additional person was present (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 5, Rush, Hood and Geleijnse discloses checking a time interval for the patient check-up and outputting a warning if identified patient check-ups deviate from the time interval (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 6, Rush, Hood and Geleijnse discloses wherein checking the time interval comprises analyzing a time of day-dependent function together with one or more weighted geometric relations (col. 25 lines 5-43, Hood).  

In regards to Claim 7, Rush, Hood and Geleijnse discloses identifying whether the at least one additional person is a nursing staff member and identifying the patient check-up based on the at least one geometric relation if the person is a nursing staff member (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).   

In regards to Claim 9, Rush, Hood and Geleijnse discloses wherein identifying the nursing staff member is based on an identifier of the nursing staff member (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient, in which the caregiver uses the RTLS; col. 21 line 51-col. 22 line 40, Rush).   

In regards to Claim 10, Rush, Hood and Geleijnse discloses a determination of detecting a plurality of additional persons in the patient surroundings based on the optical image data (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient, in which the caregiver uses the RTLS; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 11, Rush, Hood and Geleijnse discloses executing a process after receiving alarm information from a medical device (paragraph 42-paragraph 52, Hood; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 12, Rush, Hood and Geleijnse discloses monitoring to determine whether a patient check-up is carried out within a predefined time period after receipt of the alarm information (col. 30 line 63-col. 31 line 5, Rush).  

In regards to Claim 13, Rush, Hood and Geleijnse discloses determining a piece of information on whether the patient should be checked up more frequently or less frequently and an outputting of this information (col. 30 line 63-col. 31 line 5, Rush).  

In regards to Claim 14, Rush, Hood and Geleijnse discloses documenting identified patient check-ups (paragraph 42-paragraph 52, Hood teaches storing all information or events in the computer storage unit; col. 21 line 51-col. 22 line 40, Rush).  

Regarding Claim 15, Rush teaches a device comprising:  a computer, a processor or a programmable hardware component, which computer, processor or programmable hardware component is configured to execute (col. 4 lines 40-67, Rush teaches a computer for programming) a method comprising the steps of: 
	receiving captured optical image data of patient surroundings (col. 2 lines 25-40, Rush teaches one or more cameras, therefore the POSITA would interpret that the camera would generate an optical image.);
detecting a patient based on the optical image data (col. 8 line 12-34, Rush teaches capturing different images of the patient and determining the patient in the location.); 
detecting at least one additional person based on the optical image data (col. 21 line 50-col 22 line 18, Rush teaches capturing different images of the patient and different events of the patient over a period of time.); 
determining at least one geometric relation between the patient and the at least one additional person (paragraph 21 line 50-col. 22 line 42, Rush teaches the system stores the information in an event for recording and safety the patient when a medical personal enters the room).
Rush does not explicitly disclose wherein determining the geometric relation comprises determining an orientation or a viewing direction of the at least one additional person in relation to the patient, based on the optical image data; and identifying the patient check-up based on the determined geometric relation.    
Hood is in the same field of art of patient videoing and alerting medical personal. Further, Hood teaches identifying the patient check-up based on the determined geometric relation (paragraph 43-paragraph 52, Hood teaches the system allow for the patient follow up by the caregiver and allowing the system to observe the patient via video feeds and all the caregiver to notified to the location of the patient.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rush by incorporating the action events recording, location of the staff and alerting of the nurses that is taught by Hood, to make the invention that capture video of a patient in the room and determines the distance of the patient and nurse in event of an action alert; thus, one of ordinary skilled in the art would be motivated to combine the references since what is needed is a system that reduces alarm fatigue of caregivers and that provides an effective patient safety enhancement (paragraph 4, Hood).
Rush in view of Hood does not explicitly disclose wherein determining the geometric relation comprises determining an orientation or a viewing direction of the at least one additional person in relation to the patient, based on the optical image data.
Geleijnse is in the same field of art of patient tracking via video imaging. Further, Geleijnse teaches wherein determining the geometric relation comprises determining an orientation or a viewing direction of the at least one additional person in relation to the patient, based on the optical image data (paragraph 33, paragraph 34, Geleijnse teaches capturing the patient via video camera and tracking the patient, furthermore, the system then tracks the patient and patient’s visitors in the relation to the patient to determining the physical activities, therefore, POSITA would interpret that the patient and visitors are being tracked and analyzed for geometric purposes.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rush in view of Hood by incorporating the patient tracking and patient’s visitor tracking that is taught by Geleijnse, to make the invention that capture video of a patient in the room and determines the distance of the patient and nurse in event of an action alert and determines the patient and patient’s visitor relative to the patient; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need to further improve the generated care plan and to tailor the recommended services to the needs and abilities of the patient (paragraph 7, Geleijnse).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 16, Rush, Hood and Geleijnse discloses wherein a program code is used for executing at least one of the method steps on the computer, on the processor or on the programmable hardware component (paragraph 7-paragraph 10, Hood).  

In regards to Claim 17, Rush, Hood and Geleijnse discloses determining a distance between the at least one additional person and the patient  (paragraph 42, paragraph 43, Hood teaches the system determines the caregiver in the same room as the patient) based on the optical image data; and identifying contact between the at least one additional person and the patient based on the optical image data (paragraph 33, paragraph 34, Geleijnse teaches capturing the patient via video camera and tracking the patient, furthermore, the system then tracks the patient and patient’s visitors in the relation to the patient to determining the physical activities, therefore, POSITA would interpret that the patient and visitors are being tracked and analyzed for geometric purposes.).  

In regards to Claim 18, Rush, Hood and Geleijnse discloses outputting information over a time period, during which the geometric relation between the patient and the at least one additional person was present (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).  

In regards to Claim 19, Rush, Hood and Geleijnse discloses checking a time interval for the patient check-up and outputting a warning if identified patient check-ups deviate from the time interval (col. 30 line 63-col. 31 line 5, Rush).  

In regards to Claim 20, Rush, Hood and Geleijnse discloses identifying whether the at least one additional person is a nursing staff member and identifying the patient check-up based on the at least one geometric relation if the person is a nursing staff member (paragraph 42-paragraph 52, Hood teaches the system determines the caregiver in the same room as the patient; col. 21 line 51-col. 22 line 40, Rush).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rush, Hood and Geleijnse in view of Klap et al (U.S. Patent Pub. No. 2014/0005502, hereafter referred to as Klap). 

Regarding Claim 8, Rush, Hood and Geleijnse teaches patient surveillance videoing.
Rush, Hood and Geleijnse does not explicitly disclose wherein identifying whether the at least one additional person is a nursing staff member is based on a color analysis of pixels of the at least one additional person in the optical image data.
Klap is in the same field of art of patient monitoring. Further, Klap teaches wherein identifying whether the at least one additional person is a nursing staff member is based on a color analysis of pixels of the at least one additional person in the optical image data (paragraph 225-paragraph 229, Klap).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rush, Hood and Geleijnse by incorporating the color analysis of the nurse that is taught by Klap, to make the invention in which the system analyze the patient for monitor of health and allows the system to use color for nurse assignment of the patient in the imaging system; thus, one of ordinary skilled in the art would be motivated to combine the references since  some chronic diseases interfere with normal breathing and cardiac processes during wakefulness and sleep, causing abnormal breathing and heartbeat patterns (paragraph 31, Klap).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664